     Case 2:15-cv-09158-MWF-SS Document 57 Filed 08/28/20 Page 1 of 2 Page ID #:397




1     NICOLA T. HANNA
      United States Attorney
2     DAVID M. HARRIS
      Assistant United States Attorney
3     Chief, Civil Division
      DAVID K. BARRETT
4     Assistant United States Attorney
      Chief, Civil Fraud Section
5     ABRAHAM C. MELTZER
      Assistant United States Attorney
6     Deputy Chief, Civil Fraud Section
      ROSS M. CUFF
7     Assistant United States Attorney
      California State Bar No. 275093
8           Room 7516, Federal Building
            300 N. Los Angeles Street
9           Los Angeles, California 90012
            T: 213.894.7388 | F: 213.894.7819
10          Email: ross.cuff@usdoj.gov
11    Attorneys for the United States of America
12
                              UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      WESTERN DIVISION
15
16    UNITED STATES OF AMERICA ex                  No. CV15-9158-MWF (SSx)
      rel. BRUCE GARDNER,
17                                                 UNITED STATES’ CONSENT TO
                        Plaintiffs,                DISMISSAL OF ACTION WITHOUT
18                                                 PREJUDICE
                        v.
19                                                 [LODGED CONCURRENTLY UNDER
      PROOVE BIOSCIENCES, INC., a                  SEAL: [PROPOSED] ORDER
20    Delaware corporation,                        DISMISSING ACTION WITHOUT
                                                   PREJUDICE]
21               Defendant.
22
23
24
25
26
27
28
     Case 2:15-cv-09158-MWF-SS Document 57 Filed 08/28/20 Page 2 of 2 Page ID #:398




1                    CONSENT OF THE UNITED STATES OF AMERICA
2                    TO DISMISSAL OF ACTION WITHOUT PREJUDICE
3           In the interests of justice and pursuant to 31 U.S.C. § 3730(b) (1), the Attorney
4     General of the United States of America, through the undersigned attorney, hereby
5     consents to the dismissal of this action without prejudice, in its entirety, as previously
6     requested by qui tam plaintiff Bruce Gardner (Dkt. 56).
7
      DATED: August 29, 2020                  NICOLA T. HANNA
8                                             United States Attorney
9                                             DAVID M. HARRIS
                                              Assistant United States Attorney
10                                            Chief, Civil Division
                                              DAVID K. BARRETT
11                                            Assistant United States Attorney
                                              Chief, Civil Fraud Section
12                                            ABRAHAM C. MELTZER
13                                            Assistant United States Attorney
                                              Deputy Chief, Civil Fraud Section
14
                                              /s/ Ross M. Cuff
15                                            ROSS M. CUFF
16                                            Assistant United States Attorney
                                              Attorneys for the United States of America
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
